DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This Office Action is in response to the amendments filed 6/27/2022. Claims 1-20 are currently pending. Claims 1 and 9 have been amended. Claims 15-20 are newly added.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest invention, Harding (US 5864484), as modified by Wathieu (US 5765460), teaches an apparatus for the production of a cushion product, comprising: a feed unit, a cutting unit, and control electronics for activation of the cutting unit according to a predetermined motion profile, wherein the control electronics comprises a sensor for capturing a rotation angle position of the feed unit. However, Harding and Wathieu does not teach that the cutting unit comprises a rotation blade and a rotation cutting pad, wherein the rotation cutting pad is configured to rotate adaptably to the rotation velocity of the rotation blade (claims 1 and 9); the cutting rate of the cutting unit and a circumferential velocity of a rotation blade is 1% to 10% larger than a circumferential velocity of the feed unit (claim 19); and the sensor comprises a ferromagnetic incremental encoder and an electromagnetic incremental receiver, wherein the ferromagnetic incremental encoder has an incremental resolution between 20 and 100 increments/360° (claim 20). For further discussion, see the remarks dated 6/27/2022. In general, the prior art does not anticipate the claimed subject matter and it would not have been obvious to have combined the teachings and suggestions of the prior art to have arrived at the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M WITTENSCHLAEGER whose telephone number is (571)272-7012. The examiner can normally be reached MON-FRI: 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS M WITTENSCHLAEGER/Examiner, Art Unit 3731
8/4/2022